ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Garner et al. (US Pub. No. 2015/0368561), teaches a fire-retardant composition comprising ammonium polyphosphate, a sheared clay suspending agent, an iron oxide coloring agent, a surfactant, a xanthan gum thickening agent with a weight average particle size diameter greater than 100 microns, and a corrosion inhibitor ([0010] and [0017]-[0018]).  Garner et al. does not teach the corrosion inhibitor is potassium ferricyanide or potassium ferrocyanide.  Crouch (US Pat. No. 4,176,071) teaches potassium ferrocyanide as a corrosion inhibitor in fire retardants (2:64-3:10).  However, Crouch teaches the cyanides in combination with diammnonium phosphate to form the corrosion inhibitor wherein the phosphate is present in amounts no greater than 1.25% (Table A).  As Garner et al. teaches the ammonium phosphate as the main fire retardant and present in amounts such as 91.80% ([0021]-[0027]), one of ordinary skill in the art would not have been motivated to use the corrosion inhibitor system of Crouch in the composition of Garner et al. as the diammonium phosphate amount would have to be reduced to a level such as to make the composition of Garner et al. non-functional.  Furthermore, there is no teaching or suggestion to modify the composition of Crouch to include both a sheared clay and the particular claimed Xanthan gum. 
Applicant’s arguments regarding the Lacey (US Pat. No. 3,960,735) reference are persuasive.  All rejections based on Lacey set forth in the previous Office action are withdrawn.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 27, 2022